Citation Nr: 0942773	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected traumatic arthritis and 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had service from October 1968 to October 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the record reasonably raises the 
question of whether the Veteran is unemployable due to his 
service-connected back disability (see January 2009 VA 
Examination).  The issue of whether entitlement to TDIU is 
warranted as a result of that disability is part and parcel 
of the increased rating claim.  Rice v. Shinseki, 22 Vet. 
App.  447 (2009).  Thus, the issues are as noted on the title 
page. 

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to a disability evaluation in 
excess of 20 percent for service-connected traumatic 
arthritis and degenerative disc disease of the lumbosacral 
spine and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise regarding 
whether the Veteran has experienced tinnitus since service; 
the Veteran experienced acoustic trauma during service. 

2.  In an unappealed April 1991 rating decision, the RO 
denied a claim of entitlement to service connection bilateral 
hearing loss and properly notified the Veteran.  

3.  The evidence associated with the claims file subsequent 
to the April 1991 rating decision is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  The April 1991 rating decision which denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

3.  The evidence received subsequent to the April 1991 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, VA outpatient treatment 
records, and examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting the benefits 
sought on appeal; that is, service connection for tinnitus 
and reopening the claim of service connection for hearing 
loss.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.   

Service Connection

The Veteran contends that his tinnitus is related to active 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Veteran's October 1968 induction physical examination, 
service treatment records, and January 1990 separation 
physical examination are negative for complaints, treatment, 
or a diagnosis of tinnitus.  

Subsequent to separation from service, the Veteran underwent 
a VA audiological examination in January 1991 during which 
tinnitus was not noted as a complaint or diagnosis. 

In October 2003, the Veteran filed a claim of entitlement to 
service connection for tinnitus.  In a May 2006 statement the 
Veteran indicated that he has tinnitus; he reports a history 
of acoustic trauma due to exposure to M-16 rifles on an 
annual basis, as he was required to qualify as a marksman.  

In March 2004, the Veteran underwent an audiological 
evaluation.  The examiner diagnosed the Veteran with tinnitus 
which the examiner noted has existed "for many [years]."  

VA outpatient treatment records dated in February 2007 
through October 2007 indicate that the Veteran reports a 
history of ringing in his ears.  In the February 2007 record, 
the Veteran stated that he has experienced ringing in his 
ears since the mid 1970's, during service.  The examiner 
noted that he had a history of noise exposure in service. 

The Veteran underwent a VA examination in January 2009.  At 
the time, the Veteran reported experiencing persistent 
tinnitus since the mid 1970's.  The Veteran also indicated 
that he was exposed to noise during service as a chief of 
maintenance in technical administration; specifically, the 
Veteran reports noise exposure due to artillery and flight 
line.  The Veteran denied post-service occupation or 
recreational noise exposure.  The Veteran indicates that his 
tinnitus occurs at least three times per week and lasts for 
45 to 50 seconds.  He described his tinnitus as mild to 
moderate, as the ringing in his ears makes it difficult for 
him to fall asleep at night.  The examiner noted the because 
the Veteran's hearing was within normal limits at the current 
examination, the complaint of tinnitus required referral to 
another provider for determination of etiology.  

Upon subsequent review of the Veteran's claims file, a VA 
physician noted that no etiology was determined for the 
diagnosed tinnitus, but it was "necessary to remember that 
tinnitus is a subjective complaint.  In [the Veteran], there 
is no cause of tinnitus and to attempt to go further into 
identifying a cause would be to resort to mere speculation."  

The Veteran has been diagnosed with tinnitus.  It has been 
established that a veteran is competent to present evidence 
of continuity of symptomatology related to tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As a result, 
the Veteran's lay contentions as to the continuity of 
symptomatology of his tinnitus constitute competent evidence.  
Further, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Robinson v. Shinkseki, 557 
F.3d 1355 (Fed. Cir. 2009).  Overall, the Board finds the 
Veteran's statements regarding noise exposure in service to 
be credible. 

The Veteran indicated that tinnitus began during service and 
a VA examiner noted a history of many years.  The recent VA 
examination included a physician's statement that an etiology 
for the diagnosed tinnitus could not be determined, in part 
because tinnitus is a subjective complaint.  As noted in 
Charles, supra, tinnitus is the type of condition which a lay 
person is competent to identify.

Having weighed the evidence both in support and against the 
claim, the Board concludes that the preponderance of evidence 
is not against finding in favor of the Veteran.  The Board 
finds that the evidence is in relative equipoise, and will 
conclude that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


New and Material Evidence to Reopen Claim

The Veteran essentially contends that he has bilateral 
hearing loss that is related to service.  In April 1991 the 
RO denied service connection for bilateral hearing loss, 
concluding, that that Veteran did not have a current hearing 
disability.  The Veteran did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In October 2003, the Veteran submitted a claim to reopen the 
previously denied claim.

In the rating action on appeal, the RO reopened the claim and 
denied it on the merits.  The preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the April 1991 rating decision is new and 
material.  Specifically, a March 2004 VA post-service 
treatment record shows that the Veteran has bilateral hearing 
loss for VA compensation purposes.  Thus, the evidence added 
to the record subsequent to the April 1991 rating decision 
demonstrates current bilateral hearing loss.  Accordingly, it 
is not cumulative or redundant of other evidence previously 
of record and it relates to an unestablished fact necessary 
to substantiate the claim.  Moreover, it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
requirements under 38 C.F.R. § 3.156(a) have been met and the 
claim is reopened.  


ORDER

Service connection for tinnitus is granted.

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss which he sustained as a result of his service.  
The Veteran also contends that he experiences bladder and 
bowel incontinence during flare-ups of his service-connected  
lumbosacral spine disability.  Finally, the Veteran contends 
that he is unable to work due to his service-connected back 
disabilities.  

Regarding the Veteran's bilateral hearing loss, his October 
1968 induction physical examination, service treatment 
records, and January 1990 separation physical examination are 
negative for complaints, treatment, or a diagnosis of 
bilateral hearing loss.  

Post-service VA records demonstrate hearing loss disability 
for VA compensation purposes, as well as hearing within 
normal limits.  A March 2004 record demonstrates that the 
Veteran has bilateral hearing loss for VA compensation 
purposes; however, the examiner did not provide a specific 
diagnosis or an opinion regarding etiology.  The report of a 
February 2007 audiological evaluation noted speech 
discrimination scores of 92 percent in both ears; however, 
the examiner did not provide a specific diagnosis or an 
opinion as to etiology.  The report of a January 2009 VA 
audiological examination noted hearing within normal limits, 
bilaterally.        

During the course of the appeal, the evidence of record 
demonstrates bilateral hearing loss, as well as hearing within 
normal limits.  Therefore, in order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  As such, the Veteran should be afforded a VA 
examination in an attempt to determine whether there is a current 
hearing loss disability, and if so, the etiology of the Veteran's 
hearing loss and whether it is related to service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The Board points out that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if no disability is present at the time of the claim's 
adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007). 

Regarding the Veteran's claim for a disability evaluation in 
excess of 20 percent for the Veteran's service-connected 
lumbosacral spine disability, the Veteran has consistently 
complained of chronic low back pain and numbness and weakness 
of the lower extremities bilaterally in VA outpatient 
treatment records and examinations dated in February 2004 
through March 2009.  During the most recent January 2009 VA 
examination, in addition to the aforementioned symptoms, the 
Veteran reported that he experiences flare-ups approximately 
once per week.  The Veteran further reports, that when flare-
ups occur, he experiences urinary and fecal incontinence.  
While the examiner did not diagnose any objective 
neurological abnormalities, he did not address the Veteran's 
symptoms of urinary and fecal incontinence.  The Board finds 
that it cannot provide an appropriate disability evaluation 
for the Veteran's service-connected disability without an 
evaluation of the manifestations of such disability.  
38 C.F.R. § 4.9.  

Regarding employability, during the January 2009 examination 
the Veteran specifies the his employability is mostly limited 
by his back disabilities, as he is concerned about going out 
in public due to fears of bladder and bowel incontinence.  
Furthermore, the Veteran contends that he was forced to 
retire in 2005 due to the pain he experiences in regards to 
his service-connected back disability.  An opinion should be 
obtained as to whether the service-connected back disability 
precludes substantially gainful employment, and this issue 
should be incorporated into the readjudication of the claim.  
Rice, 22 Vet. App. at 453.   

On remand, the Veteran should be provided appropriate notice 
for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative appropriate notice 
regarding the claim for TDIU.   

2.  Schedule the Veteran for an 
audiological VA examination to ascertain 
the nature and etiology of any hearing 
loss which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The claims file must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly post-
service VA outpatient treatment records.  

Based on the examination and review of 
the record, the examiner should answer 
the following question: 

Is it at least as likely as not that any 
currently demonstrated hearing loss 
condition is the result of active service 
or any incident therein or had its onset 
in service?

A rationale for all opinions expressed 
should be provided.  

3.  Schedule the Veteran for appropriate 
VA examination in order to determine the 
manifestations and current level of 
severity of his service-connected 
lumbosacral spine disability.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.    

The examiner should identify and describe 
the severity of all symptoms, including 
numbness, loss of sensation, limitation 
of function, and whether there is 
objective evidence of pain on motion.  
The examiner should state whether there 
are any neurological residuals associated 
with the Veteran's service-connected 
disability and identify any nerves 
involved, including whether the Veteran's 
has any urinary and/or bladder 
incontinence and if so, whether the 
symptom(s) are manifestations of his 
service-connected disabilities, in 
particular, the Veteran's lumbosacral 
spine disability.

The examiner should indicate the effect 
the Veteran's service-connected 
lumbosacral spine disability has on his 
ability to obtain and maintain gainful 
employment. 

3.  Thereafter, readjudicate the 
Veteran's claims, including the issue of 
entitlement to a TDIU.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


